Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance is the inclusion of the limitation reciting “wherein the pattern grooves in the area in which the concave portion is located have at least one of a width and a depth larger than at least one of a width and a depth of the pattern grooves in the area at the outer side of the concave portion” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Lee et al. (US 2014/0342131); Uchida et al. (US 2005/0092359); Kim et al. (US 2011/0096005); Yang et al. (US 2011/0209749); Krasnov et al. (US 2013/0005135); Chang et al. (US 2015/0185276); Wakabayashi et al. (US 2008/0138589); Bauer et al. (US 2015/0370284); Kitagawa et al. (US 2001/0109541)) disclose a touch input device having a concave portion and of having pattern grooves, however, the closest prior art fails to teach and/or suggest the specifically claimed features as highlighted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
23 November 2021